Candler, J.
1. This court will not consider, in lieu of a brief of the evidence, a transcript of the stenographer’s notes of the testimony taken on the trial of a case, consisting of questions asked by counsel and the answers given by the witnesses, and not approved by the trial judge. No agreement of counsel can avail to bring such a document to the attention of this court, for the law is imperative that there must be a brief of the evidence, approved by the judge and made a part of the record. Civil Code,'§ 5529.
2. The indictment charged the accused with the offense of arson, for that on a named day he did “set fire to the mill and machinery building, in the city of Tifton, of the Tifton Knitting Mills, same being a house.” There was no demurrer to the indictment. Held, that it was not error to allow the State to prove that the Tifton Knitting Mills was a corporation.
Submitted June 19,
Decided July 17, 1905.
Indictment for arson. Before Judge Mitchell. Berrien superior court. April 11, 1905.
J. Z. Jackson and J. W. Powell, for plaintiff in error.
W. B. Thomas, solicitor-general, contra.
S. There being no approved brief of evidence in the record, other questions made by the motion for new trial can not be decided.

Judgment affirmed.


AU the Justices concur, except Simmons, C. J., absent.